STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re KJP-D, KFP-D, Minors.                                        August 11, 2015

                                                                   No. 323596
                                                                   Kent Circuit Court
                                                                   Family Division
                                                                   LC Nos. 14-025762-AM;
                                                                            14-025763-AM


Before: SERVITTO, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        Petitioners Robert Baker and Anitra Baker appeal by right the trial court’s order, entered
after a hearing held pursuant to MCL 710.45 of the Michigan Adoption Code (“Section 45
hearing”), dismissing their petition to adopt the minor children. At the Section 45 hearing,
petitioners challenged the decision of respondent, the superintendent of the Michigan Children’s
Institute (MCI), denying consent to adopt the children. The trial court found that respondent’s
decision was not arbitrary and capricious. For the reasons stated below, but with compassion
and appreciation for the depth of petitioners love for and commitment to the children, we affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        The minor children are twins who were born in early 2011. The twins were born eight
weeks prematurely. They had been exposed to illegal drugs in utero, and they each exhibited
significant delays in cognitive development.

       While infants, the twins (as well as their older sister) were removed from their parents’
home and placed in foster care because of their mother’s emotional instability and substance
abuse. The twins were subsequently placed with their paternal grandmother. The parental rights
of the twin’s parents were terminated. Shortly thereafter, the twins were removed from
placement with the grandmother. Police and Children’s Protective Services (CPS) had
responded to a domestic disturbance involving the twins’ birth-mother and -father, at which time
it was discovered that the grandmother had released the twins to their birth-parents despite the
termination of their parental rights.

       Thereafter, the twins were placed in their current foster care placement. The twins’ foster
parents are two Caucasian males in a same-sex relationship. Sometime later, petitioners, who are
the twins’ paternal great-aunt and great-uncle, expressed interest in being considered as an


                                               -1-
adoptive placement for the twins because they believed that the twins should be raised by family
members. Petitioners completed an adoption orientation with Lutheran Adoption Services.

        Petitioners began having visitations with the twins. Adoption social worker Michelle
Kraut of Lutheran Adoption Services completed an adoptive family assessment regarding
petitioners. In pertinent part, the assessment indicated that petitioners did not plan to use daycare
because Anitra worked at nighttime and was available during the day, and Robert was retired.
The assessment further mentioned that Anitra’s two sons from a previous relationship were
incarcerated, each having pleaded no contest to conspiracy to commit unarmed robbery, unarmed
robbery, and felony-firearm. Petitioners became “emotional” when discussing Anitra’s sons’
incarceration; they believed that “the boys were unjustly charged and had poor legal
representation.” Further, the assessment indicated that petitioners both had a positive attitude
about the twins being placed with them, “although [Robert was] more apprehensive about
making a permanent commitment to the children.” The assessment indicated that both
petitioners were in good physical health, with the exception that Robert was being treated for
high cholesterol and sleep apnea. As a result of the assessment, Kraut recommended that the
twins be placed with and adopted by petitioners.

        Subsequently, respondent granted consent to adopt to the twins’ foster parents, and
denied consent to adopt to petitioners. Respondent’s decision denying consent to petitioners
specifically referenced two supporting factors: (1) “[t]he length of time the child(ren) has lived in
a stable, satisfactory environment and the desirability of maintaining continuity,” and (2) the
“[w]illingness and ability of a relative to assure the physical and emotional well-being of the
child[ren] on a permanent basis.”

        With respect to the first factor, respondent indicated that when the twins (at
approximately age 2-1/2) were placed in foster care, their “speech was unintelligible.” The twins
only used a few words; most of their communication was through “grunting and pointing.”
Consequently, the twins were evaluated and found to be eligible for special education services
due to their “significant delays in language, play, and social skills.” Additionally, when the
twins entered foster care, their behavior was “extreme”; they would continually hit one another
and ignore directions. Respondent also noted that the twins had “exaggerated fears,” including
the fear of taking a bath. However, during the approximately six months that the twins had been
in foster care they made “impressive gains” in their development. The twins’ speech was “more
understandable,” and their language skills were “more appropriate to their age.” Regarding their
health, their height and weight had substantially increased as well. Respondent indicated that the
twins continued to exhibit emotional and behavioral issues due to their past trauma; however,
after spending time in foster care, they “appear[ed] to be much calmer and responsive to
direction.” Respondent found that, overall, the twins had benefitted from the “structure and
routine” provided in the foster home, and they had formed attachments to their foster parents. It
was noted that the twins’ lawyer guardian ad litem (LGAL) supported adoption by the foster
parents. Accordingly, respondent found that it would not be in the best interests of the twins to
be removed from their placement in foster care.

       With respect to the second factor—the “[w]illingness and ability” of petitioners “to
assure the physical and emotional well-being of the child[ren] on a permanent basis”—
respondent focused largely on petitioners’ ages and their schedule. It was noted that Anitra was

                                                -2-
50 years old and Robert was 69 years old. Respondent found that the twins needed a “very
structured” environment because it was likely that they would continue to present challenges to
their parents. Respondent indicated that Anitra would be 60 years old and Robert would be
almost 80 years old by the time the twins reached their teenage years. Moreover, because Anitra
worked third shift and slept in the morning and early afternoons, Robert would be the primary
caregiver. Respondent found that the twins need a “considerable amount of attention due to their
special needs.” The twins required parents who could take them to therapy twice a week and
who had “sustained energy to keep up with” them. Respondent also noted that Robert initially
had reservations about adopting the twins. Although petitioners had adult children, it would be a
“major adjustment” to introduce two young children into their lives.

        Respondent further found it “concerning” that Anitra’s two adult children (Robert’s step-
children) were incarcerated. Respondent indicated that parents cannot be held responsible for
their children’s actions, but he found it concerning that Anitra felt strongly that her sons were
“unjustly charged and had poor legal representation.” Respondent stated that the police report
from the incident indicated that Anitra’s sons had attempted to rob a former girlfriend and also
struck the girlfriend’s friend in the head numerous times with a pistol. The pistol was later
recovered in a bedroom in Anitra’s house. Respondent found it concerning that petitioners
“minimize[d]” Anitra’s sons’ criminal activity. Accordingly, respondent found “serious
concerns” regarding petitioners’ ability to assure the physical and emotional well-being of the
twins on a permanent basis. After making these findings, respondent concluded that it was not in
the best interests of the twins to be adopted by petitioners. Therefore, respondent denied
petitioners consent to adopt.

        Petitioners appealed respondent’s decision under MCL 710.45 in a Section 45 motion.
Petitioners alleged that respondent’s denial of consent was arbitrary and capricious. Petitioners
asked the trial court to set aside the denial of consent and grant petitioners consent to adopt.

        The trial court held a hearing on petitioners’ Section 45 motion. Respondent, Anitra, and
Robert testified at the hearing. Respondent testified that his decision was supported by the fact
that the twins had special needs and developmental delays. He testified that when the twins were
removed from their previous relative placement at approximately 2-1/2 years of age, they could
barely speak. However, based on information provided to him by the adoption worker and other
professionals who had interacted with the twins, Respondent found that the twins had made
significant progress with the foster parents in regard to their developmental delays. Specifically,
respondent testified,

       [W]hen the children were removed, at the time of their removal they were infants,
       but they had already been exposed to a very unstable home in which substance
       abuse was a problem, so that these children—my belief was prenatally, as well as
       in early infancy, were deprived of stable, loving parental care. Then they were
       placed in a relative home where they again were deprived of stable loving
       care . . . [N]ow they have been placed in a foster home where they are receiving
       stable and loving care, and that, in my opinion, to remove them from a home
       where they are now making progress would not be in their best interest.



                                                -3-
Thus, respondent believed that that the “significant” period of time that the twins had spent with
their foster parents (10 months at the time of the hearing) and the “significant” relationship they
had developed with the foster parents needed to be considered.

        Moreover, with respect to petitioners, respondent testified that he was concerned that they
may not have the “sustained energy” needed to care for the twins based on their ages. For
instance, by the time the twins reached 18 years of age, Anitra—the younger of the two
petitioners—would be in her mid-60s. Robert would be in his 80s. Further, Respondent testified
that the twins had never been taken care of by petitioners, and that it was speculative whether
petitioners could take care of children with special needs.

        Additionally, respondent testified that, in making his decision, he considered the fact that
Anitra had “minimized” her sons’ criminal activity. Respondent found it significant that both of
Anitra’s two adult children had criminal histories; this fact provided an indication of “some kind
of a failure on the part or lack of ability on the part of [petitioners] to provide the kind of
structured environment in which one would grow up successfully to adulthood.”

        Finally, Respondent testified that he was aware that the adoption agency and the foster
care agency disagreed about who should adopt the twins. Although the adoption agency
supported adoption by petitioners, the foster care agency supported adoption by the foster
parents. When asked by the trial court why he did not follow the adoption agency’s
recommendation, respondent explained that he was “especially concerned” with the fact that the
twins had been “severely neglected” at a very young age and were further “delayed” while in
their relative placement. Respondent reiterated that he had received information that the twins
had made significant progress in foster care; thus, he disagreed with the recommendation that the
twins be removed “from a placement where they were doing very well.”

        Anitra testified regarding her belief that the twins should be placed with her and Robert.
With respect to her sons’ criminal history, Anitra testified that they were incarcerated as adults
and had no issues with the juvenile system when they were younger. She had received
information from the victims suggesting that the facts of the crime may not have been as they
were portrayed by the prosecution, and she relayed that information to the adoption agency.
Anitra testified that she did not defend what her sons did.

        With respect to the twins, Anitra testified that she and Robert had a bond with the twins;
they first started interacting with the twins when Anitra’s sister (the twins’ grandmother) cared
for them during the initial relative placement. Anitra worked five nights a week, doing
housekeeping at a hospital. She worked third shift, which started at 10:00 p.m. and ended at 6:30
a.m.; however, Anitra believed that her schedule would not prevent her from caring for the twins.
Anitra testified that she did not have any health issues except arthritis, and that it had no effect
on her mobility. She did not have any problem interacting with the twins and playing with them.
Anitra testified that she and Robert could provide a structured environment for the twins and
were aware of their special needs. She had experience working with children, particularly
children with developmental issues and special needs. Finally, Anitra believed that the twins
would benefit from placement with their extended family.



                                                -4-
         Robert similarly testified regarding his and Anitra’s desire to adopt the twins. He
testified that he was raised by extended family for several years, and that he wished to do the
same for the twins. Robert was retired from an automotive company where he had worked for
42 years. He testified that, after retirement, he had begun working two days a week as a security
guard, which required him to be on his feet and to exert energy. During the year after he retired,
Robert worked as a security guard in an elementary school, so he had experience interacting with
young children. Robert testified that he had no health issues that would affect his energy level,
and nothing prevented him from giving the twins a considerable amount of attention because of
their special needs. With respect to Anitra’s sons’ criminal history, Robert testified that he did
not believe that he or Anitra had any responsibility for their incarceration.

        Following testimony and the parties’ arguments, the trial court issued a written opinion
denying petitioners’ Section 45 motion and their request for consent to adopt. The trial court
stated that it was “not persuaded” that respondent had relied on erroneous information or needed
additional evidence to support his conclusion that the twins were very developmentally delayed
and were making significant progress with their foster parents. The trial court emphasized that
the possibility that the twins would continue making progress with petitioners did not justify the
risk of removing them from the foster parents.

        Further, the trial court stated that it was “not persuaded” that respondent’s concerns
regarding petitioners’ ages were based on erroneous information or needed additional evidence.
The trial court noted that petitioners failed to present evidence refuting respondent’s concern
regarding their ages; petitioners merely offered themselves as witnesses for the trial court to
“observe their present condition and demeanor.” Thus, the trial court stated that it could not
conclude that respondent’s concerns that petitioners’ ages may affect their ability to care for the
twins lacked reason.

       Lastly, the trial court stated that it did not believe that respondent’s concerns regarding
Anitra’s minimization of her sons’ criminal history were based on erroneous information or
required additional evidence. While the trial court rejected the notion that “parents of criminals
must have some moral flaws,” the trial court found that the evidence called into question Anitra’s
“commitment to teaching the twins about accountability and abiding by society’s rules.”

        For the foregoing reasons, the trial court stated that it could not find by clear and
convincing evidence that respondent’s decision was arbitrary and capricious. Rather,
respondent’s decision was based on the “rational” and “persuasive” reason that the twins were in
a stable and satisfactory placement in the foster home, they had been making significant progress
in that placement, and they were emotionally bonded with the foster parents. Accordingly, the
trial court found that there were “sensible and appropriate criteria” on which respondent had
based his decision. The trial court further stated that, while it found “less compelling”
respondent’s other concerns regarding petitioners’ ages and Anitra’s minimization of her sons’
criminal activity, these reasons also were not arbitrary and capricious. The trial court
emphasized that these were “secondary bases” for respondent’s decision, and that respondent
needed only “a single good reason” to withhold consent. As a result, the trial court denied
petitioners’ motion and dismissed their petition for adoption. This appeal followed.



                                                -5-
                                 II. STANDARD OF REVIEW

        A trial court’s review of the MCI superintendent’s decision to withhold consent is
governed by MCL 710.45. In re Cotton, 208 Mich. App. 180, 183; 526 NW2d 601 (1994). The
petitioner bears the burden of proving by clear and convincing evidence that the decision to
withhold consent was arbitrary and capricious. Id. at 184. “The clear and convincing evidence
standard is the most demanding standard applied in civil cases.” In re ASF, ___ Mich App ___;
___ NW2d ___ (2015) (Docket No. 324821), slip op at 5. "Whether the family court properly
applied this legal standard is a question of law reviewed for clear legal error." In re Keast, 278
Mich. App. 415, 423; 750 NW2d 643 (2008).

        The trial court is not permitted to review the MCI superintendent’s decision de novo.
ASF, slip op at 5; Cotton, 208 Mich. App. at 184. “[T]he focus is not whether the representative
made the ‘correct’ decision or whether the probate judge would have decided the issue
differently than the representative, but whether the representative acted arbitrarily and
capriciously in making the decision.” Id. Moreover, the trial court is required to focus on the
reasons given by the MCI superintendent for withholding consent to adopt, not whether any good
reason existed to authorize adoption in petitioners’ favor. Id. at 185 (“[I]t is the absence of any
good reason to withhold consent, not the presence of good reasons to grant it, that indicates that
the representative was acting in an arbitrary and capricious manner.”).

                                         III. ANALYSIS

        Petitioners failed to establish in the trial court that respondent’s decision was arbitrary
and capricious. See id. at 183. One of the reasons stated by respondent in denying petitioners
consent to adopt was that the twins were severely delayed developmentally upon placement in
foster care and had made significant progress during that placement. Respondent’s testimony
established that, in making his decision, he relied on information provided to him by the
adoption agency and by other professionals who had interacted with the twins.1 Petitioners
notably did not dispute that the children were making significant progress with the foster parents.
Rather, petitioners focused on their ability to care for the special needs of the children. In doing
so, petitioners essentially argued that there were good reasons that they should have been granted
consent to adopt, rather than focusing on whether there was a good reason to withhold consent.
See id. at 186. Respondent’s reasoning in withholding consent was factually supported and was
“not frivolous or fanciful.” See id. Therefore, because respondent’s decision to withhold
consent was supported by a “good reason,” the trial court did not commit clear legal error in
denying petitioners’ Section 45 motion and dismissing their adoption petition. Keast, 278 Mich
App at 423, 425.

       Respondent also provided additional reasons in support of his decision to deny petitioners
consent to adopt. These reasons included petitioners’ ages impacting their future ability to care


1
  The MCI superintendent is permitted to rely on the results of an agency investigation or
recommendations of staff members in making a decision to withhold consent. Cotton, 208 Mich
App at 186.


                                                -6-
for the children and the fact that Anitra had “minimized” her adult sons’ criminal activity. The
trial court stated that it found these reasons “less compelling” than the reason that the twins
would be best served by maintaining continuity in the foster care placement where they had
made significant progress in overcoming developmental delays. The trial court was only
required to find that Johnson had one good reason to withhold consent in order to deny
petitioners’ Section 45 motion. See id. at 425 (“It is the absence of any good reason to withhold
consent . . . that indicates that the decision maker has acted arbitrarily and capriciously.”)
(emphasis added). Therefore, because we find that the first reason advanced by respondent was
not arbitrary and capricious, we need not consider the additional reasons supporting his decision.
Nevertheless, we have reviewed all of the reasons supporting respondent’s denial of consent to
adopt, and we find no clear legal error in the trial court’s ruling that respondent’s decision to
withhold consent was not arbitrary and capricious. See ASF, slip op at 9 (“[I]t was not improper,
or discriminatory, for the superintendent to consider petitioners’ ages relative to their ability to
provide for ASF’s long-term care.”).

        Petitioners advance a number of additional arguments on appeal. First, petitioners argue
that there is a strong preference in MCL 722.954a that children should be placed with relatives.
While MCL 722.954a does provide a relative preference in “the initial stages of the process,” it
only applies “immediately after a child is removed from his or her parents’ care and during the
statutory review period” thereafter. In re COH, ERH, JRG, & KBH, 495 Mich. 184, 198; 848
NW2d 107 (2014). Thus, this preference is not applicable to decisions made in the period after
parental rights have been terminated, and thus is not applicable to respondent’s decision to
withhold consent to adopt. See id.

         Next, petitioners argue that the trial court should have considered the best-interest factors
in the Child Custody Act, MCL 722.23, and the Adoption Code, MCL 710.22(g). The best-
interest factors in the Child Custody Act are not applicable because this is an adoption case, not a
child custody dispute. Adoption cases are governed by the Adoption Code. See MCL 710.21, et
seq. The Adoption Code does aim to promote the best interests of adopted children. See MCL
710.21a(b); In re RFF, 242 Mich. App. 188, 207-208; 617 NW2d 745 (2000). However, because
the trial court did not find respondent’s denial of petitioners’ petition for adoption to be arbitrary
and capricious, it was not required to go beyond the evidence presented at the Section 45 hearing
to determine the children’s best interests, see Keast, 278 Mich. App. at 423, 425, and was not
permitted to decide the adoption issue de novo. Cotton, 208 Mich. at 184-185.



        Petitioners also argue that the trial court failed to consider the “ethnic and cultural
interest” of the children because the children were African-American and born into a
heterosexual household, but had been placed with foster parents who were Caucasian and in a
same-sex relationship. In making this argument, petitioners fail to advance any reason why the
trial court’s lack of explicit reference of this factor makes respondent’s decision arbitrary and
capricious, especially when petitioners did not make this argument before the trial court and did
not present evidence on this issue upon which the trial court could make a factual or legal
finding. Cotton, 208 Mich. App. at 184; see also Keast, 278 Mich. App. at 434-435. We find no
reversible error in the trial court’s failure to sua sponte consider this issue.


                                                 -7-
        This Court empathizes with the depth of feeling displayed by petitioners at oral argument
and throughout these proceedings. It is obvious that petitioners feel a bond of love and kinship
with the children in this case. Nothing in this opinion should be taken by petitioners as casting
doubt on their sincere desire to care for the twins or the strength of their love and affection for
them. In a time when so many children go unwanted in this state, the twins are blessed with not
one but two caring couples who seek to provide them with love and shelter. Although lacking
the force of law, it is this Court’s hope that petitioners are able to remain a part of the twins’
lives in some capacity as they move forward in life. Nonetheless, we are constrained by the
record and the applicable standard that governs our review of this matter, and we must answer
the legal question raised in this case in accordance with the laws of this state. We accordingly
affirm the trial court’s finding that respondent’s reasons for denial of petitioner’s petition for
consent to adopt was not arbitrary and capricious. Cotton, 208 Mich. App. at 184.

       Affirmed.



                                                            /s/ Deborah A. Servitto
                                                            /s/ Jane M. Beckering
                                                            /s/ Mark T. Boonstra




                                                -8-